Case 20-10343-LSS Doc 4533 Filed 05/18/21 Page 1 of 3

FILED 5-1) 202)
Toshce Sive-s fei) _ RVMAY 18 aM iocag

rT torte Hh 5 / er hegg SEE ce.
Justice fe the chi} whe Aeve- Fo L to be
Justice the Cimival courts Will veves beable dy foude .

— Leask thatyou hald the BSA te Heir powerknl
routine te Mike ao obuccd hides apiece Mey cay,

76 vat Jet ths M 0 tine ASS we ar neceeu
76 protec all chi fer trom sbbereg 1 he ZT QQ”).
/6 stog Hhe aivtul Men tres of the terrible Ghuse suffered
ot Lhe hawk. of OME On 2 ZT LIBS cuygosed fe beable te
trust add ses f _ OC
Pleise tp the abus cd chi|d fee! Yices be heard Ious
ano Clear.
Make. then shew is the Ment tat We Were saving
fur tb beg) lth | ~
Live had enough of BSK? broked premses link)
shattered dreats | |
Can the abuse. end A093 ;

Resgecttull
Mined Scout

  

 
Case 20-10343-LSS Doc 4533 Filed 05/18/21 Page 2 of 3

Justi Ce S ive woke. ”

LE feel , ‘Ls iM rook for Woah Kee) about My .
. Perso! shel. i wi ll aio fOr? briny) iy BSP te. real accoutt. -
— L jewed Sead es be Spe of sptcthes Z Grew
ep iad howe sath ls 1 pat aad 2 Dur sisters, TT ses 2 dine |
home. L Wiwted excape Frage
T wes SC press to be rv) the eH, bccuts ,L thinted
te be fre bes BAL didat that
Lys ac) L get OW pct get th that book 6 perverted
Attest iy ME.
What LOS sed 1 be | ‘ettrewortk” awd Mile Mer I hedyea
tamed hte OP Me. haviieg b phase bhis Glow d Mtr) ta coc 51 &,
tJ
“blac as a sumner of Mell My I'he frever chiaced,
| He Genie. Me. a 51D hn! he bo live lth II these CALS
thee a 7T- 4 year old eh, 1d wit a
(is Ame 5 ged wobedy Lavie/d cuer Apo.) wrt: l he geeks juslice
ape $3. e Self mutifati) L T had to evdare. te kecg it bout.
in te the Brew t 56 MG sect Lodo } fenald, The Conds baw
Pasa cod dacontrt He snd The ine Pat was dreaght
On TOA
Or the View Pracipe. lie aJl | bd ig 2) My pride Plea
° be eet The. “olor fe waalke) o Gs MY abuser Was
5 ta) te fe stroo a ats " i, CrICS bf ing: hia
fe St ken hin. Doc ak oth 5 house . Oo he: We [ifs

Sivie md pwwo ee Wag reer om ME, Pleage help une et orbs ie
fine 3.5h Pays ee

 

 
   

Case 20-10343-LSS Do

Jus lice | tur 1

     

U.S. POSTAGE >> PHTNEY BOWES

Lelber Silverstee

6A/s kruptey Case
32d Market chect Meo”

Wiluivgten, DE. OS

SM.
Ray

sll ial gH)
